DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

William Jensen on 03/15/2021.

The application has been amended as follows: 
Claims 15-20 are cancelled.
Claim 1 (Currently Amended) A horizontal vessel for separating a vapor and a liquid, which comprises: a feed inlet opening at one end of the vessel representing a head of the vessel; and a feed inlet distributor positioned in the vessel adjacent the feed inlet opening, the feed inlet distributor comprising multiple pairs of straight vanes and a baseplate attached to the inside of the vessel just below the feed inlet opening for supporting the multiple pairs of straight vanes; wherein each vane in a pair is positioned opposite another vane in the pair relative to an axis of the feed inlet opening; each vane including a first end nearest the feed inlet opening and extends from the first end radially away from the axis of the feed inlet opening to a second end; and a 

Claim 8. (Currently Amended) The horizontal vessel of claim 1, wherein an 


Reasons for Allowance
Claims 1, 2, 5, 7-14, and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior arts of 8470080, 6537458, and 20170227268 do not teach the invention of claim 1. The prior arts all teach having multiple pairs of vanes extending outward and away from the feed inlet, but none of the prior art teaches that the first end of each vane of all the vanes are the same distance from a plane perpendicular to the feed inlet axis. The prior arts all teach vanes that gradually move away from the feed inlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        03/15/2021